Citation Nr: 0008347	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  94-43 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for bipolar disorder, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to February 
1979.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1994 rating decision of the Nashville, 
Tennessee Department of Veterans Affairs (VA) Regional Office 
(RO), which continued the veteran's 30 percent evaluation for 
bipolar disorder.  The veteran and his representative 
appeared before a hearing at the RO in January 1995.  The 
veteran and his representative appeared before a Member of 
the Board at a hearing at the RO in January 1997.  In June 
1997, the Board REMANDED for additional development.  

The Board notes that the issue of entitlement to a temporary 
total evaluation under the provisions of 38 C.F.R. § 4.29, 
based on hospitalization from February 18, 1994 to March 15, 
1994 was granted by the RO in May 1998.  Additionally, the 
Board notes that the RO, in a May 1998 rating decision, 
stated that the veteran's manic depressive disorder rated 
under diagnostic code 9206 was recharacterized as bipolar 
disorder and rated under Diagnostic Code 9432.  Further 
development was completed and the case has now been returned 
to the Board. 

Preliminary review of the record does reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for bipolar disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The RO found that the case did not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).


FINDING OF FACT

The veteran's bipolar disorder is manifested by fair to good 
judgment and insight into his illness, calm and cooperative 
speech, coherent and logical thought content, occasional 
noncompliance with psychiatric medication resulting in 
exacerbation of symptoms including grandiosity in thought, 
flight of ideas, and homicidal and suicidal ideations, and a 
Global Assessment of Functioning (GAF) scores ranging from 
55-100.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bipolar disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9432 
(1999); 38 C.F.R. § 4.132, Diagnostic Code 9206 (1996).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to an evaluation in 
excess of 30 percent for his bipolar disorder.  The Board 
finds that the veteran's claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a)(West 1991).  A claim that a 
disability has become more severe where the disability was 
previously service connected and rated, and the veteran 
subsequently asserts that a higher evaluation is justified 
due to an increase in severity since the original evaluation.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
veteran has not alleged that any records of probative value 
pertaining to his bipolar disorder may be obtained, which 
have not already been requested by the VA or associated with 
his claims folder.  The Board accordingly finds that the duty 
to assist, as mandated by of 38 U.S.C.A. § 5107(a)(West 
1991), has been satisfied.

Service medical records reveal that the veteran was diagnosed 
in service with manic-depressive illness, manic type and that 
he received a medical discharge due to disability.  In a 
November 1979 rating decision, the RO granted service 
connection for the aggravation of the veteran's manic-
depressive illness, manic type during service and assigned a 
30 percent evaluation under Diagnostic Code 9206.  The 
veteran's 30 percent disability evaluation has continued 
since that time with interspersed temporary total rating 
awards under 38 C.F.R. § 4.29 for periods of 
hospitalizations.  In May 1994, the RO considered entitlement 
to an increased evaluation for the veteran's manic depressive 
disorder following a VA hospitalization from February to 
March 1994 and continued the 30 percent evaluation.   

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  On and before November 
6, 1996, the rating schedule made a distinction between 
psychotic and psychoneurotic disorders.  At that time, the 
rating schedule for bipolar disorders directed that a 30 
percent disability evaluation was a definite impairment of 
social and industrial impairment.  A 50 percent disability 
evaluation was warranted for a bipolar disorder when there 
was considerable impairment of social and industrial 
adaptability.  A 70 percent evaluation required lesser 
symptomatology than that of 100 percent, such as to produce 
severe impairment of social and industrial adaptability.  A 
100 percent evaluation is warranted for active psychotic 
manifestations of such extent, severity, depth, persistence, 
or bizarreness as to produce social and industrial 
adaptability.  38 C.F.R. Part 4, § 4.132, Diagnostic Code 
9206 (1996).

On and before November 6, 1996, the rating schedule for 
psychoneurotic disorders directed that a 30 percent 
disability evaluation was warranted when there was definite 
impairment in the veteran's ability to establish or maintain 
effective and wholesome relationships with people and that 
the symptoms result in such reduction in initiative, 
flexibility, efficiency and reliability level as to produce 
definite industrial impairment.  A 50 percent disability 
evaluation was warranted when there was considerable 
impairment in the veteran's ability to establish or maintain 
effective or favorable relationships with people and that his 
reliability, flexibility, and efficiency levels be so reduced 
by reason of his psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation 
required that the veteran's ability to establish and maintain 
effective or favorable relationships with people be severely 
impaired and the psychoneurotic symptoms be of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 100 percent 
evaluation required that the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community, the veteran's symptoms 
are totally incapacitating psychoneurotic, bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, § 4.132, Diagnostic Code 9432 
(1996).

On November 7, 1996, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to psychiatric disabilities.  Under the amended rating 
schedule, a 30 percent disability evaluation requires 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).  A 50 
percent disability evaluation is warranted for an anxiety 
disorder which is productive of occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
occurring more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent evaluation requires 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting herself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Codes 9206, 9432 (1999).

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990), see also Karnas v 
Derwinski, 1 Vet. App. 308 (1991).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

A March 1994 VA Medical Center (VAMC) discharge summary 
reveals that the veteran was hospitalized in February 1994 
for decompensation of bipolar disorder and help with his 
chemical dependence.  The veteran reported that he had 
discontinued his psychiatric medication.  On evaluation, he 
was alert, oriented and talkative.  His thought processes 
were linear and goal oriented and there was no looseness of 
associations; flight of ideas, or hallucinations.  Speech and 
psychomotor activity were moderate.  He denied suicidal or 
homicidal ideations.  His mood was self-assessed and mellow 
with congruent affect.   His memory was intact.  Insight and 
judgment were fair.  Discharge diagnoses included cocaine 
dependence and bipolar affective disorder.  His GAF score was 
60+.

At his January 1995 hearing, the veteran testified that he 
sought treatment at the VA for both his bipolar disorder and 
chemical dependence and that he did not need his psychiatric 
medicine while he was on cocaine.  He stated that he did not 
like to take any type of drugs including psychiatric 
medication and thus had a problem with compliance.  He 
reported that he had been taking his psychiatric medication 
since his discharge from the VAMC in March 1994, that he was 
currently working, and had a goal of running for the 
President of United States.

A February 1995 VAMC discharge summary revealed that the 
veteran was admitted because of cellulitis of feet and 
delusions.  The veteran reported that he had been walking a 
lot and his feet bothered him, so he washed them with Clorox.  
On evaluation, he was alert, oriented, and cooperative.  His 
thoughts were disorganized and full of delusions and 
looseness of associations, but there were no hallucinations.  
There were no suicidal or homicidal ideations.  His mood was 
dysphoric and affect was labile.  Judgment and insight were 
impaired.  Memory was intact.  He had good personal hygiene.  
The veteran was started on medications, his delusional 
thinking had stopped and he was sleeping better.  It was 
noted that his inpatient medications were stopped prior to 
discharge.  The discharge diagnosis was mixed type bipolar 
disorder.  His GAF score was 70.

A December 1995 VAMC discharge summary indicated that the 
veteran was hospitalized in October 1995 after threatening to 
harm himself or persons of Asian descent.  It was noted that 
he had a history of manic depressive disorder and was 
currently in a depressive phase.  He complained of being 
unable to sleep.  On evaluation, his attitude was guarded, 
but his speech was spontaneous, coherent, organized and goal 
directed.  He was adequately groomed.  He expressed both 
suicidal and homicidal ideation toward Orientals.  His mood 
was watchful and his affect blunt.  Memory was intact, but 
judgment and insight were impaired.  He was placed on 
medication and his symptoms improved.  The diagnosis was 
schizoaffective disorder with GAF score ranging from 55 to 
60.

At a December 1996 VA examination, the veteran's psychiatric 
hospitalizations were noted.  He stated that he had friends 
with whom he got along well and enjoyed reading and listening 
to music.  The veteran reported that his current mood and 
mental status were stable.  He denied anxiety, feelings of 
sadness or depression, suicidal or homicidal ideation, 
auditory or visual hallucinations, or self-destructive 
attempts.  On evaluation, he was causally, but sloppily 
dressed.  He was described as well groomed.  He was 
talkative, cooperative, pleasant, and made good eye contact.  
He did not appear anxious or depressed and his affect was 
mildly elevated and lively.  He showed full range of affect 
which was appropriate to content.  He was alert and oriented 
with no unusual psychomotor activity, gestures, or behavior.  
No deficits in cognition, memory or attention were noted.  
His thought content was coherent and logical without loose 
associations or flight of ideas.  There were no suicidal or 
homicidal ideations, auditory or visual hallucinations, 
delusions, or paranoid thoughts.  Judgment was fair and he 
had little psychological insight.  The diagnoses were bipolar 
disorder in remission, cocaine abuse in remission, and 
noncompliance with medical treatment.  His current GAF was 
91-100 with absent or minimal symptoms.

At his January 1997 hearing, the veteran testified that he 
currently worked at a mold and dexi plant at night seven days 
a week, but that he had no social or other outside 
activities.  He reported that he regularly visited with 
family members and got along with them well.  He stated that 
his last hospitalization was from October to December 1995 
and that he had been in compliance with his medication since 
that time.

At an August 1997 VA examination, the veteran reported that 
he had been working as a day laborer in construction.  He 
reported that he had recently been jailed in June 1997.  It 
was further noted that he had been taking his psychiatric 
medication until June 1997 when he ran out.  He reported that 
he slept well with only occasional nightmares and denied 
suicidal and homicidal ideation.  On evaluation, he was 
casually dressed, well groomed, and made good eye contact.  
He was friendly, cooperative, talkative, and respectful.  The 
examiner noted that the veteran spoke with a great deal of 
upper extremity gestures and fidgeted often.  He was a good 
historian and his memory was intact.  There was no evidence 
of anxiety or depression, but his affect was mildly elevated.  
He displayed full range of affect which was appropriate to 
content.  He was alert and oriented and there were deficits 
in memory, concentration, or attention.  His thought content 
was coherent and logical without flight of ideas or looseness 
of association.  There was no evidence of hallucinations, 
delusions, paranoid thoughts, or homicidal or suicidal 
ideation.  His judgment was good and he had some 
psychological insight.  The diagnoses included bipolar 
disorder in partial remission, cocaine dependence in partial 
remission, and noncompliance with medication.  His current 
GAF score was 71 to 80, with 91-100 over the past year.

A July 1999 VAMC discharge summary revealed that the veteran 
had been hospitalized in June 1999 after he had been found 
lethargic and minimally responsive at his home.  A laboratory 
work-up found a high level of Tegretol in his system.  After 
admission and medication stabilization, the veteran exhibited 
grandiosity, circumstantiality, and flight of ideas.  He 
verbalized paranoia and delusional material regarding people 
in his community.  His speech was rapid and pressured.  
During course of hospitalization, his medication was 
stabilized and his thought process and speech normalized, was 
calm, cooperative, and was communicative with staff and 
patients.  He wanted to return to his job upon discharge.  
Diagnosis at discharge was bipolar disorder, manic, with 
psychotic features, stable.  His GAF score was 65.

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM IV), a GAF score of 41-50 is 
defined in the DSM IV as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 55-60 rating indicates moderate difficulty in 
social, occupational, or school functioning.  A GAF score of 
61-70 is described as some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  A GAF score of 71-80 states that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school function (e.g., temporarily falling 
behind in schoolwork).  A GAF score of 81-90 is defined as 
absent or minimal symptoms (e. g. mild anxiety before an 
exam), good functioning in all areas, interested and involved 
in a wide range of activities, socially effective, generally 
satisfied with life, no more than everyday problems or 
concerns (e.g. occasional argument with family members).  
Although the GAF score does not neatly fit into the rating 
criteria, the Board is under an obligation to review all the 
evidence of record.  The fact that evidence is not neat does 
not absolve the Board of this duty.  The Court, in Carpenter 
v. Brown, 8 Vet. App. 240 (1995), recognized the importance 
of the GAF score and the interpretations of the score.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.
 
The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  In this case, 
there is positive and negative evidence.  The evidence 
indicates that the veteran was noncompliant with his 
medication resulting his exacerbation of his symptoms, 
usually resulting in hospitalizations.  His GAF scores range 
from 55 to 100.  During an October 1995 VAMC hospitalization, 
he exhibited homicidal and suicidal ideations.  However, 
after stabilization of medications, his GAF was 55 to 60.  
During a July 1999 hospitalization, he exhibited grandiosity 
in thinking, circumstantiality, and flight of ideas.  
However, after stabilization of medication, his symptoms 
subsided and coherent and logical thought content were noted.  
Clearly, the evidence is competent and must be considered.  
However, the evidence of record also indicates that the 
veteran has been steadily employed, visited his family 
members regularly and gets along well with them, and 
established rapport with VA examiner on examinations.  VA 
examinations in December 1996 and August 1997 found GAFs 
ranging from 71-100.  However, recently following a July 1999 
hospitalization, his GAF was 65 and he was considered stable.   

As noted above, this level of functioning indicates some mild 
symptoms or some difficulty in social, occupational, or 
school functioning but generally functioning pretty well, has 
some meaningful interpersonal relationships. This is in 
contrast to the higher GAF levels earlier indicated.  
However, it is not above the level contemplated by the 
current 30 percent evaluation under either the old or revised 
criteria, which indicate definite impairment in the veteran's 
ability to establish or maintain effective and wholesome 
relationships with people and that the symptoms result in 
such reduction in initiative, flexibility, efficiency and 
reliability level as to produce definite industrial 
impairment or occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily with routine behavior, 
self-care, and normal conversation), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent 
events).  Although the veteran does show some impairment in 
his social relationships and mood impairment, the objective 
evidence reflects that he has frequent employment through 
temporary agencies, which necessarily requires interaction 
with others.  The record establishes that his memory, 
concentration, and attention are intact.  There is no 
indication of a decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, 
suspiciousness or panic attacks.

During his July 1999 VAMC hospitalization subsequent to 
stabilization of medications and in an August 1997 VA 
examination, he displayed good judgment and insight into his 
illness, he was calm and cooperative.  His thought content 
was coherent and logical and there was no evidence of 
hallucinations, delusions, paranoid or grandiose thinking, or 
homicidal ideation.  He was described as casually dressed and 
groomed and his speech was clear and coherent.  While the 
veteran reported that he worked alone and kept to himself, he 
has not established that there has been a decrease in his 
ability to maintain effective work relationships.

The veteran is competent to report that a higher evaluation 
is warranted for his service-connected bipolar disorder.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the 
Board attaches far more probate weight to the observations 
and opinions of professionals skilled in the evaluation of 
psychiatric/psychological disabilities when evaluating the 
evidence.  

The Board is fully aware that the veteran has had periods of 
active psychotic manifestations.  The VA has recognized the 
periods of active manifestations and assigned temporary total 
disability evaluations when appropriate.  It is also 
important to note that the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate to the 
severity of the disability.  38 C.F.R. § 4.1 (1999).  It is 
clear that there are periods of exacerbations.  However, a 
longitudinal and historical review of the evidence reflects 
that the veteran tends to function well; and this fact is 
supported by the numerous high GAF scores entered repeatedly 
by examiners.

In essence, the preponderance of the evidence, including the 
veteran's own statements, is against the claim for an 
evaluation in excess of 30 percent under both the old and new 
regulations and there is no doubt to be resolved.  The 
impairment is not shown to more nearly approximate the next 
higher or 50 percent rating.


ORDER

An increased evaluation in excess of 30 percent for service-
connected bipolar disorder is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

